DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong US 9616499 in view of Tsai US 2013/0149055.

    PNG
    media_image1.png
    560
    448
    media_image1.png
    Greyscale

Fong discloses a wheel reconditioning apparatus comprising: a support unit including a base seat (10), and an upright post (20) integrally connected atop said base seat and extending along a first direction, said upright post having a support front surface (21) extending along the first direction; a transverse carrier (30) disposed transversely of and slideably along the first direction on said support front surface, and having a carrier front surface (front side of 30) spaced apart from said support front surface; a first drive unit (22) mounted between said upright post and said transverse carrier to drive said transverse carrier to move along the first direction; a cutter unit (40) disposed on the carrier; and a working table (60) mounted to said base seat and oriented toward said cutter unit.

    PNG
    media_image2.png
    622
    441
    media_image2.png
    Greyscale

Fong does not specify wherein the cutter unit is disposed slideably along a second direction transverse to the first direction on said carrier front surface; a second drive unit connected between said transverse carrier and said cutter unit to drive said cutter unit to move along the second direction.  However, the use of cross-slides for maneuvering a tool and multiple directions is well known in the art as evidence by Tsai who teaches a machine tool having a cross-slide wherein the machine tool unit (32) is disposed on a transverse carrier (30) provided with a drive unit (312) connected between the transverse carrier and machine tool unit unit to drive said machine tool unit to move along a second direction (horizontal direction) transverse to the first direction (Vertical direction).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify and or substitute the wheel reconditioning apparatus of Fong to include a transverse carrier and machine tool unit to move in a second direction as taught by Tsai as an alternative means of moving the cutter unit in a transverse direction while increasing the precision of positioning the cutter unit.
As for claim 3, the modified Fong teaches wherein said first drive unit includes a first threaded guide rod (Fong, 23) disposed along the first direction on said upright post proximately of said support front surface, a first motor (22) mounted to said upright post to drive rotation of said first threaded guide rod, and a first nut (302) threadedly connected to said first threaded guide rod and fixed to said transverse carrier.
As for claim 4, the modified Fong teaches wherein said upright post further has an indentation portion (channel between the rails 21) indented into said support front surface, said first threaded guide rod being mounted in said indentation portion.
As for claim 5, the modified Fong teaches wherein said second drive unit includes a second threaded guide rod (Tsai, 313) disposed along the second direction on said transverse carrier, a second motor (Tsai, 312) mounted to said transverse carrier to drive rotation of said second threaded guide rod, and a second nut (not labeled) threadedly connected to said second threaded guide rod and fixed to said cutter unit (Tsai, saddle 32).
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong US 9616499 in view of Tsai US 2013/0149055 as applied to claim 1 above, and further in view of Seo et al. US 2016/0167182.

    PNG
    media_image3.png
    532
    371
    media_image3.png
    Greyscale

As for claim 2, the modified Fong teaches wherein said upright post further has a post bottom portion connected to said base seat, and a post top portion opposite to said post bottom portion along the first direction (Fong, Fig. 1a and Tsai, Fig. 2), said support front surface extending from said post bottom portion to said post top portion.  The modified Fong does not specify wherein said wheel reconditioning apparatus further includes a bottom extendable and contractable cover connected between said post bottom portion and said transverse carrier and extendable along the first direction, and a top extendable and contractable cover connected between said post top portion and said transverse carrier and extendable along the first direction.
However, Seo teaches the use of extendable and retractable covers (91, 92, ¶0077-83) for protecting the machine tool and sliders.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the apparatus of Fong to include protective top and bottom extendable covers as taught by Seo in order to protect the apparatus and its sliding/driving units.
As for claim 6, the modified Fong teaches wherein said transverse carrier further has a left lateral portion and a right lateral portion opposite to said left lateral portion along the second direction; and said wheel reconditioning apparatus further includes a left extendable and contractable cover extendable along the second direction and connected between said left lateral portion and said cutter unit, and a right extendable and contractable cover extendable along the second direction and connected between said cutter unit and said right lateral portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723